TOOKEY, J.,
dissenting.
The majority holds that Officer McCowan reasonably suspected that defendant had been engaged in illegal drug activity based on “McCowan’s personal observations, his knowledge of the informant’s report to dispatch, and his personal training and experience.” 277 Or App at 405. Although the standard for reasonable suspicion justifying a stop of a person is “less than the standard of probable cause to arrest,” a “stop is unlawful unless it meets an objective test of reasonableness based on observable facts.” State v. Holdorf 355 Or 812, 823, 333 P3d 982 (2014) (emphasis added). The state has the burden to prove that McCowan reasonably suspected that defendant was engaged in illegal drug activity. See State v. Guest, 207 Or App 395, 399, 142 P3d 482 (2006) (the state “has the burden of establishing the existence of reasonable suspicion”). I disagree with the *406majority’s conclusion that the state established the existence of reasonable suspicion, and I respectfully dissent.
In this case, the state was unable to show (1) that McCowan himself observed anything suspicious; (2) that the informant had observed or was competent to identify illegal drug activity; or (3) that McCowan’s training and experience would permit him to draw any reasonable inferences regarding illegal drug activity. In the absence of such proof, this is a case in which the officer effectively deferred to the intuition of a civilian informant. Our state constitution demands more than that to justify police intrusion on a person’s liberty interest.
Around noon, McCowan was told by dispatch that a named informant reported what he believed to be a drug deal in the George Fox University parking lot. The informant reported that a woman drove a van into the parking lot and then a man on a bicycle rode up and got into the van. The man reportedly “pulled something out of * * * either his pocket or his pants,” they both looked into his lap, and then “they were smoking something.” Within a couple of minutes, McCowan arrived in the parking lot, defendant got out of the van, and the van drove off. Both defendant and the van matched the description given by the informant, but McCowan did not see any of the activities described by the informant in the report. As defendant walked toward his bicycle, McCowan parked his patrol car near defendant and began questioning him about what he was doing inside the van. During that questioning, the state concedes that defendant was stopped. When defendant eventually admitted to possessing methamphetamine, he was arrested and charged.
First, that stop was based on information provided by an informant, and the state failed to prove that McCowan observed anything suspicious that would be related to drug activity. In State v. Clink, 270 Or App 646, 651, 348 P3d 1187, rev den, 358 Or 69 (2015), after we stated that the officer could “take the informant’s report into consideration” that two people in a car were “smoking something,” we concluded that the officer had reasonable suspicion because the officer “did not base his suspicion of defendant solely on the *407informant’s report.” (Emphasis added.) The other circumstances that contributed to the officer’s reasonable suspicion included the officer’s “knowledge that [the] defendant’s passenger was a methamphetamine user” and the “defendant’s ‘elaborate,’ ‘deliberate,’ and ‘furtive’ movements” to conceal something after he spotted the officer. Id. at 651-52. We also explained that a known methamphetamine user’s presence in the car supported the officer’s suspicion that the “informant had seen [the] defendant smoking methamphetamine, and not something more innocuous.” Id. at 652.
Here, McCowan never observed any of the activities described by the informant in the report or any other circumstances that would make his suspicion objectively reasonable. See State v. Hames, 223 Or App 624, 635, 196 P3d 88 (2008) (“The totality of the circumstances also includes what an officer does not observe.”). When McCowan stopped defendant, he did not know whether defendant or the driver of the van were known drug users and, thus, he could not infer from his knowledge of the people present that they were smoking illegal drugs rather than “something more innocuous” prior to his arrival. Clink, 270 Or App at 652.
Furthermore, McCowan’s observation that when he pulled into the parking lot defendant got out of the van and walked toward his bicycle carries minimal weight. McCowan testified that he was not sure whether defendant and the driver began to leave because of his arrival. Even if it is reasonable to infer that defendant sought to avoid McCowan, as we explained in State v. Espinoza-Barragan, 253 Or App 743, 750, 293 P3d 1072 (2012), “a person’s legal efforts to avoid being stopped by or questioned by the police” contributes “little, if any weight toward reasonable suspicion.” Here, defendant’s actions to get out of the van and walk to his bicycle were never described by McCowan as “‘elaborate,’ ‘deliberate,’ and ‘furtive’ movements” that would indicate that defendant was concealing something illegal or attempting to evade McCowan. Clink, 270 Or App at 652.
Moreover, McCowan never testified that the area of the arrest was known for drug activity, which would support an inference that what defendant was smoking or *408transferring was illegal. See State v. Rudnitskyy, 266 Or App 560, 565, 338 P3d 742 (2014), rev den, 357 Or 112 (2015) (reasonable suspicion satisfied where informant reported seeing drug transaction, officer knew location was commonly used for heroin sales, officer saw defendant attempt to hide plastic straw, and officer knew that plastic straws are commonly used to smoke heroin). Defendant’s presence at lunchtime in a university parking lot that is not commonly associated with drug use or sales, does not indicate that defendant was smoking or transferring something illegal. McCowan’s observations do not support a determination of reasonable suspicion.
Second, the state failed to prove that the informant observed any illegal drug activity or was competent to identify illegal drug activity based on what the informant had observed. This case is distinguishable from State v. Lichty, 313 Or 579, 585, 835 P2d 904 (1992), in which the Supreme Court rejected the defendant’s argument that, because the informant was not an expert in drug identification, the officer could not reasonably rely on the informant’s statement that she saw cocaine in a wallet. “The innocent explanations for carrying around in one’s wallet a transparent small bag of white powder are not likely ones, * * * [m] oreover, the informant did state her factual conclusion identifying directly that what she saw was the exact illegal substance, leaving only the question whether she was competent to identify it.” State v. Carter/Grant, 316 Or 6, 13 n 7, 848 P2d 599 (1993) (citing Lichty, 313 Or at 585). The court explained:
“There was evidence presented in this case that members of society have a general knowledge regarding the appearance of cocaine. Storie testified that she believed that the powdery substance in the bag that she saw was cocaine because of her knowledge as to the appearance of cocaine from £[w]atching the news, [and] watching t.v. programs. You see it every day on the news.’ When Storie, a named informant, told Derby that she saw ⅛ bag of coke,’ she was saying that she saw a transparent bag, small enough to be put in a wallet, that contained a white powdery substance. Having heard that statement, it was reasonable for Derby to add his own expertise concerning the way illegal drugs are carried and to infer that the white powdery substance could be cocaine.”
*409Lichty, 313 Or at 585 (emphasis and brackets in original). The court concluded that the evidence, in light of the officer’s training and experience, gave the officer a reasonable suspicion that the defendant’s wallet contained cocaine and that the defendant was committing a crime. Id.
There are far more innocent explanations for two people meeting briefly around lunchtime in a university parking lot than innocent explanations for carrying around in one’s wallet a small transparent bag of white powder. Furthermore, unlike the informant in Lichty, the informant in this case did not base his factual conclusion that defendant was smoking or doing something illegal by “identifying directly” that what he saw was “the exact illegal substance” or activity. Carter/Grant, 316 Or at 13 n 7 (citing Lichty, 313 Or at 585). As to the question of whether the informant was competent to identify illegal drug activity, no evidence was “presented in this case that members of society have a general knowledge” regarding the characteristics of illegal drug activity and, thus, the state failed to prove that the informant could be competent to identify illegal drug activity. Lichty, 313 Or at 585. Finally, unlike the officer in Lichty, McCowan’s explanation of his training and experience was insufficient.
Third, and as just noted, the state failed to prove how McCowan’s pertinent training and experience permitted him to make a reasonable inference—based on his personal observations or his knowledge of the informant’s report to dispatch—that illegal drug activity had occurred. The state must prove the relevance of the officer’s training and experience “through admissible evidence of specific articulable facts that permit an officer to make a reasonable inference based on the officer’s pertinent training and experience.” Holdorf, 355 Or at 829; State v. Daniels, 234 Or App 533, 541, 228 P3d 695, rev den, 349 Or 171 (2010) (“[T]he phrase ‘training and experience’ * * * is not a magical incantation with the power to imbue speculation, stereotype, or pseudoscience with an impenetrable armor of veracity.”). In other words, “the extent to which an officer must explain the basis of his or her ‘training and experience’ knowledge * * * varies from case to case across a broad spectrum,” Daniels, *410234 Or App at 542, because “a police officer’s training and experience, as relevant to proving particular circumstances, is not presumed based solely upon a police officer’s employment status,” Holdorf, 355 Or at 829.
At trial, the state asked McCowan about his training and experience with illegal drugs. McCowan testified that, during 16 weeks of basic police training, he spent “a significant amount of time” learning about the “habits of drug users and people that possess drugs, places they frequent, [and] things like that,” but could not recall how much of that time was spent learning about drug detection. After McCowan testified that he had investigated drug crimes in the one and one-half years that he had been on patrol, the state asked whether McCowan himself was “familiar with the appearance of or the ways and manners in which methamphetamine is used” and “the method of transferring methamphetamine or delivering methamphetamine from one person to another.” McCowan replied, “[y]es, I am,” but did not elaborate any further. On cross-examination, defendant asked McCowan, “You said you have experience with [methamphetamine] so therefore you have knowledge of how drugs are transferred. Have you ever seen a drug transaction occur in front of you?” McCowan responded, “not one that I can recall in particular.”
Here, as noted above, no evidence was presented to show that drug deals are a matter of common knowledge, and the purpose of McCowan’s testimony was to establish that he was able to recognize more from the informant’s reported facts and his observations than a person would commonly recognize. Consequently, further explanation of the basis of McCowan’s belief that defendant was involved in illegal drug activity and further explanation of the pertinent training or experience that guided that belief were needed. At no point did the state offer testimony to draw a factual nexus between McCowan’s pertinent training or experience and specific articulable facts. See Holdorf, 355 Or at 829 (officer had “substantial experience” with a distinctive behavior referred to as “tweaking” and, therefore, could infer that the defendant’s nervous and fidgety behavior and lack of eye contact was from methamphetamine use); Lichty, 313 Or at 582, 585 (officer knew from his training *411and experience that cocaine “is usually packaged in small amounts” in baggies so he could infer that “the white powdery substance” an informant saw in a small transparent bag was cocaine); State v. McHaffie, 271 Or App 379, 387, 350 P3d 600 (2015) (officer had a “decade of experience” relating to arrests for drug possession in which he observed a specific behavior known as “indexing” and had discovered drugs in the location indicated by that conduct).
As previously noted, “a police officer’s training and experience, as relevant to proving particular circumstances, is not presumed based solely upon a police officer’s employment status.” Holdorf, 355 Or at 829 (emphasis added). The majority’s conclusion does just that. It allows the state to prove the relevance of McCowan’s personal observations and his knowledge of the informant’s report with evidence of his minimal basic training in detecting illegal drug activity despite the fact that, in the one and one-half years that he had been on patrol investigating drug crimes, McCowan could not recall ever seeing a drug transaction.
The majority’s holding departs from the principles articulated by the Supreme Court in Holdorf and Lichty, which require more than an informant’s speculation and an officer’s general references to training and experience. In this case, police stopped defendant based on a report that defendant met someone in a parking lot and smoked something. In my view, those circumstances did not justify police intrusion on defendant’s liberty interest, and I respectfully dissent.